Citation Nr: 1137990	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as being secondary to asbestos exposure.

2.  Entitlement to service connection for residuals of a hernia, to include a left testicle hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for COPD and for hernia.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of COPD.

2.  The Veteran was not exposed to asbestos during his active duty service.

3.  The Veteran's COPD is not etiologically related to an in-service event, injury, or disease.

4.  An inguinal hernia was diagnosed during the Veteran's active duty service.

5.  The Veteran does not have a current disability that has resulted from his in-service inguinal hernia or from any residuals therefrom.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, claimed as being secondary to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for service connection for residuals of a hernia, to include a hydrocele of the left testicle, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter mailed to the Veteran in December 2006 notified him of the information and evidence needed to substantiate his claims of service connection for lung disease and for hernia.  The letter also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's March 2007 rating decision.  Thus, notice provided to the Veteran was legally sufficient and VA's duty to notify in this case has been satisfied.




VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, service personnel records, and identified and pertinent VA and private treatment records have been associated with the claims file.

Based upon the Veteran's assertion that he had undergone surgery for a hydrocele on his left testicle, which he claimed was a residual of his in-service hernia, the RO mailed a letter to the Veteran in April 2008 that requested him to complete and return an enclosed private form for the release of records from Bristol Hospital.  The Veteran did not respond.  In this regard, the Board notes that it is well-established that VA's duty to assist a claimant is not always a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the Veteran's lack of a response to VA's efforts to assist him with the factual development of his claim, no further effort will be expended to assist him in that regard.  Rather, the claim must be evaluated solely on the evidence currently of record.  

The Board observes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his COPD and his claimed residuals from his in-service hernia.  Nonetheless, the Board finds that the scheduling of such an examination is not warranted in this case given the absence of evidence showing in-service exposure to asbestos, the absence of competent and credible evidence showing a relationship between the Veteran's COPD and his active duty service, and the absence of evidence showing a current disability arising from his in-service inguinal hernia.  38 C.F.R. § 3.159(c)(4).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for COPD

In his October 2006 claim, the Veteran generally asserts entitlement to service connection for an unspecified lung disease.  In his September 2007 Notice of Disagreement, he clarified that he was experiencing chronic obstructive lung disorder which he believed was caused by asbestos exposure during his active duty service.

Indeed, a pulmonary function test and chest x-rays performed in June 2006 at Pulmonary Associates of Bristol reflect a current diagnosis of COPD.  The Board notes that a July 2006 record reflects that the Veteran reported a history of smoking.  Nonetheless, the post-service treatment records do not express any opinions as to the origin or etiology of the Veteran's COPD.

A review of the service treatment records do not indicate a diagnosis of COPD or treatment for any respiratory symptoms during the Veteran's active duty service.  A clinical examination performed at his February 1970 separation examination revealed normal findings of the lungs and chest.  Notably, there is no reference in the separation examination report to any reported respiratory symptoms or exposure to asbestos during service.  
The Veteran's service personnel records reflect that the Veteran served in various locations, including duty on board the U.S.S. White Plains from 1968 to 1970.  Nonetheless, there is no reference in those records of any actual or potential exposure to asbestos.

Despite the Veteran's assertion that he was exposed to asbestos during service, he has not provided any evidence of such exposure, other than the assertion made in his Notice of Disagreement.  Nonetheless, in arguments made on his behalf by his representative, the Veteran asserted that VA failed to follow its own guidelines for developing asbestos-related claims. 

Indeed, in cases involving a claim of entitlement based on asbestos exposure in military service as the cause of current disability, the claim must be analyzed under VA administrative protocols.   Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  Specifically, VA must determine whether military records demonstrate asbestos exposure during service, and if so, must determine whether there is a relationship between that exposure and the claimed disease.  M21-1, Part IV, 7.21(d)(1) (October 3, 1997).  VA recognizes that a latent period of ten to 45 years often exists between the first exposure to asbestos and the subsequent development of an asbestos-related disease.  M21-1, Part III, 5.13(a) (October 3, 1997).  Hence, its determination of whether a relationship exists between exposure and the claimed disease must take into consideration the possibility that the veteran experienced a lengthy latent period before initial manifestation of the claimed disease.

Radiographic changes indicative of asbestos exposure include interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, pleural plaques, and mesotheliomas of pleura and peritoneum.  M21-1, Part IV, 7.21(a)(1) (October 3, 1997).  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, 7.21(c) (October 3, 1997).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, demolition of old buildings, carpentry and construction, manufacturing and servicing of friction products such as clutch facings and brake linings, manufacture and installations of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  M21-1, Part IV, 7.21(b)(1) (October 3, 1997).  Indeed, high exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people employed in shipyards and U.S. Navy veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties of asbestos were used extensively in ship construction.  M21-1, Part VI, 7.21(b)(2) (October 3, 1997).
 
As discussed, service personnel records show that the Veteran did serve on board the U.S.S. White Plains from 1968 to 1970.  Notwithstanding the above, however, the Board emphasizes that there is no presumption that a veteran was exposed to asbestos in service merely by reason of having been on a ship.  Dymant v. West, 13 Vet. App. 141 (1999); aff'd, Dymant v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 (April 13, 2000).  Notwithstanding the Veteran's documented service on board the U.S.S. White Plains, there is simply no other evidence in the record that the Veteran was exposed to asbestos.  As such, the Board finds that the evidence does not establish or indicate such exposure.

Insofar as the Veteran's assertion that VA failed to adequately develop his asbestos-related claim, the Board disagrees.  In view of the Veteran's assertion of asbestos exposure, VA reviewed the Veteran's service treatment records, service personnel records, and associated post-service treatment records with an eye on a possible etiological relationship between his claimed disorder and claimed asbestos exposure during service.  In its March 2007 rating decision, the RO expressly determined that "[i]t has not been established that chronic obstructive lung disease claimed as lung disease resulted from asbestos exposure in this case because the medical evidence of record we reviewed and received did not make a nexus between [the Veteran's] claimed condition and [the Veteran's] military service."  As summarized by the RO, "[t]he evidence available for review has not established exposure to asbestos during military service."  Given the language in the RO's rating decision, it is evident that it appropriately considered whether the Veteran's service personnel and service treatment records established in-service asbestos exposure.  Having determined that the evidence of record did not establish or indicate asbestos exposure, the RO was obviously not required to proceed with consideration of whether the Veteran's COPD was related to asbestos exposure.  As such, the Board finds that VA has properly developed the Veteran's asbestos-related claim.

To the extent that the Veteran has asserted that his COPD is related in any way to his active duty service, the Board finds that the Veteran is not competent to render such an opinion.  In addressing lay evidence and determining what, if any, probative value may be attached to such lay evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  The evidence in this case does not indicate that the Veteran has received any medical training or expertise that would render him competent to offer an opinion as to the etiology of his COPD.  In the absence of such evidence, the Board does not attach probative weight to such assertions.

Overall, the evidence does not show that the Veteran was exposed to asbestos during his active duty service.  Moreover, there is no competent evidence in the record that even suggests that the Veteran's COPD is related to in-service asbestos exposure or to any other injury or illness incurred by the Veteran during service.  Accordingly, this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Service Connection for Residuals of Hernia, to Include Left Testicle Hydrocele

The Veteran also generally asserted entitlement to service connection for a hernia in his October 2006 claim.  In his September 2007 Notice of Disagreement, the Veteran asserted that he had undergone surgery at Bristol Hospital in March 2006 for a hydrocele on his left testicle.  According to the Veteran, the hydrocele was a manifestation of residuals from an in-service hernia.

Consistent with the Veteran's claim, the Veteran's March 1970 separation examination notes the presence of a small left inguinal hernia which was noted on examination.  The prior service treatment records do not reflect any in-service treatment for the hernia.

Post-service treatment records that have been associated with the claims file pertain to treatment received by the Veteran at the Pulmonary Associates of Bristol from June to July of 2006 and do not relate to any treatment for the Veteran's hernia or claimed hydrocele.  In response to the assertions made in his Notice of Disagreement, VA attempted to obtain the private hospital records from Bristol Hospital, but was advised that a special release form was required before the Veteran's records would be released.  In April 2008, a blank Bristol Hospital release form was mailed to the Veteran and the Veteran was requested to complete the form and to return it to the RO.  The Veteran did not furnish a response.

As discussed in the preceding "Duties to Notify and Assist" section, in the absence of any response from the Veteran, VA is not under a duty to further assist the Veteran in obtaining the hospital records from Bristol Hospital.  Rather, the claim must be evaluated solely on the evidence currently of record.

Although the service treatment records show that the Veteran did incur a small inguinal hernia during service, there is no evidence in the record that he has a current disability resulting from his in-service hernia or from any residuals of the hernia.  In the absence of such evidence, this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as being secondary to asbestos exposure, is denied.

Entitlement to service connection for residuals of a hernia, to include a hydrocele of the left testicle, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


